DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a lighting display assembly comprised of, in part, a light guide plate comprising a front surface, a rear surface, and an opening that extends through the light guide plate from the front surface to the rear surface and defines an inner sidewall of the light guide plate; and a light source facing the inner sidewall, the light source configured to emit visible light that passes through the inner sidewall and into the light guide plate and illuminates a pattern in the light guide plate so that the pattern is visible through the front surface of the light guide plate. Claims 2-10 are allowed due to their dependency upon claim 1.
Regarding claim 11, the prior art of record fails to teach or suggest a gaming machine comprised of, in part, a light guide plate comprising a front surface, a rear surface, and an opening that extends through the light guide plate from the front surface to the rear surface and defines an inner sidewall of the light guide plate; and a light source facing the inner sidewall, the light source configured to emit visible light that passes through the inner sidewall and into the light guide plate and illuminates a pattern in the light guide plate so that the pattern is visible through the front surface of the light guide plate; and a controller configured to control the light source. Claims 12-16 are allowed due to their dependency upon claim 11. 
Regarding claim 17, the prior art of record fails to teach or suggest a gaming machine comprised of, in part, a light guide plate comprising a front surface, a rear surface, outer edges joining the front surface to the rear surface, and inner sidewalls opposite the outer edges; and light emitting devices positioned to emit visible light through the inner sidewalls of the light guide plate and toward the outer edges of the light guide plate, wherein the emitted light illuminates and makes visible a pattern of the light . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875